Citation Nr: 0725371	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  00-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of hearing loss from April 14, 2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1968 to August 
1971, and from March 1976 to January 1991.  The record 
indicates that the veteran served an additional period of 
active duty from December 1973 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  

The Board remanded this matter twice, in October 2002 and in 
August 2003, for further development.  And the U.S. Court of 
Appeals for Veterans Claims (Court) remanded this matter in 
January 2007 for consideration of additional legal authority.  


FINDING OF FACT

The medical evidence of record does not indicate that a 
rating below 20 percent is due for the veteran's hearing loss 
from March 25, 2000.  


CONCLUSION OF LAW

The criteria for 20 percent rating for the veteran's hearing 
loss have been met from March 25, 2000.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As indicated by the Court in January 2007, the sole issue 
before the Board is whether the veteran's disability rating 
for hearing loss should be reduced below 20 percent beginning 
April 14, 2005.  

The veteran originally claimed entitlement to an increased 
rating in October 1998 (the veteran was originally service 
connected for hearing loss in an August 1991 rating 
decision).  Since October 1998, the Board remanded this 
matter in October 2002 and in August 2003.  

In the August 2003 remand, the Board noted that the veteran's 
most recent audiology examination occurred in October 1999, 
and directed the RO to provide further audiology examination.

The RO ultimately provided the veteran with an examination in 
June 2004, and an examination in April 2005.  In a May 2005 
rating decision, the RO maintained that, with the exception 
of the period between April 1, 2003 and April 14, 2005, a 10 
percent evaluation was appropriate in this matter.  The RO 
stated that a 20 percent rating was appropriate during this 
other period based on the results of the June 2004 
examination, and based on the veteran's statements at his 
April 1, 2003 Board hearing.  The veteran stated at this 
hearing that his hearing had worsened since his October 1999 
audiology examination.  

Following return of this matter to the Board, the following 
was decided in October 2005 - a rating in excess of 10 
percent was not warranted prior to March 25, 2000, a 20 
percent rating was due from March 25, 2000, and a 10 percent 
rating was due from April 14, 2005.  

The veteran appealed this decision to the Court.  The Court 
remanded this matter for consideration of additional legal 
authority.  In its Order, which relied on the January 2007 
Joint Motion of the parties of record, the Court indicates 
that certain provisions noted under 38 C.F.R. §§ 3.344, 3.103 
(2006) must be addressed.  The Court finds such consideration 
necessary given the fact that the veteran's disability 
evaluation for hearing loss was reduced from 20 to 10 percent 
(beginning April 14, 2005) following a five-year period at 20 
percent (beginning March 25, 2000).  

Following review of this authority, the Board finds that the 
veteran's 20 percent rating should continue uninterrupted 
from March 25, 2000 (i.e., should not be reduced from April 
14, 2005).  

The regulatory requirements for reducing a disability rating 
that has continued at the same level for five years or more 
are more stringent than the general requirements for 
periodically increasing or decreasing a disability rating.  
See 38 C.F.R. § 3.344(a)-(c); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  By regulation, VA must apply the 
following provisions when reducing a disability rating:

(1) VA must review "the entire record of examinations and 
the medical- industrial history . . . to ascertain whether 
the recent examination is full and complete";

(2) "[e]xaminations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction":

(3) "[r]atings on account of disease subject to temporary 
and episodic improvement . . . , will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated"; and

(4) "[a]lthough material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
[consider] whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life".

Based on this authority, the Board finds a reduction of the 
20 percent evaluation granted by VA unwarranted.  In short, a 
reduction would be based on one examination - the one 
administered in April 2005.  Basing a reduction on one 
examination would not comport with the stringent requirements 
under 38 C.F.R. § 3.344.  







As such, an uninterrupted 20 percent rating is warranted here 
for hearing loss from March 25, 2000.  Given this finding, 
the Board necessarily finds that the notice requirements 
under 38 C.F.R. § 3.103, noted by the Joint Motion, need not 
be considered.  See 38 C.F.R. § 3.103 (2006) (advanced notice 
required prior to reduction of award of benefits).  


ORDER

The criteria for a 20 percent rating for the veteran's 
hearing loss have been met from March 25, 2000.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


